DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 10/27/2021 has been entered.
Claim 17 has been cancelled.
Claims 1-16 and 18-19 are still pending in the present application.

Information Disclosure Statement
The information disclosure statements submitted on 10/13/2021, 10/27/2021 and 03/23/2021 have been considered by the Examiner and made of record in the application file.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 7-8, 10-11 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuda (US 2012/0162249 A1) in view of Arokiaraj (US 2015/0377643 A1).

Consider claims 1, 18 and 19, Tsuda discloses a display control apparatus, comprising: 
[claim 19: A non-transitory computer-readable storage medium storing a program for causing a computer to execute a method of controlling an apparatus having a display unit (paragraph 52)]
a display unit (paragraphs 44-45)
an operation unit implemented by one or more processors (paragraphs 44-45)
a control unit configured to, when a map image is to be displayed on the display unit, display, together with the map image, an item corresponding to a plurality of images associated with position information that indicates positions included in a predetermined range within a display range of the map image, (paragraph 81; figures 2 and 5; If the control unit 14 detects a touch operation on the “map-display-mode changing button” in STEP S6, the process proceeds to STEPS21 of a flowchart of FIG. 5 and the control unit 14 controls execution of the map display mode for displaying a shooting location of the association base image and a shooting location of each related image on a map of a corresponding scale.) 
Tsuda fails to specifically disclose wherein when a predetermined operation with respect to the item has been accepted through the operation unit, the control unit performs control to display one or more images among the plurality of images corresponding to the item which has accepted the predetermined operation, based on a relationship between (a) a direction based on a first operation position and a second operation position of the predetermined operation and (b) direction information associated with the plurality of images, wherein the operation unit is a touchscreen installed in the display unit and wherein the predetermined operation is a drag operation.
In related art, Arokiaraj discloses a predetermined operation with respect to the item has been accepted through the operation unit, (paragraph 29; dragging the cursor in the opposite direction of the directional arrow) the control unit performs control to display one or more (figures 3A-3D) among the plurality of images corresponding to the item which has accepted the predetermined operation (paragraph 29; For example, a user may click a mouse device and drag the cursor in the opposite direction of the directional arrow at the desired location of interest, moving the desired location of interest into the visible map area), based on a relationship between (a) a direction based on a first operation position and a second operation position of the predetermined operation (paragraph 4; determining that a first directional arrow that is associated with a first location has been selected from the first set of directional arrows.) and (b) direction information associated with the plurality of images, (figure 3A-3D; direction area icon) wherein the operation unit is a touchscreen (paragraph 44) installed in the display unit and wherein the predetermined operation is a drag operation.  (paragraph 29)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Arokiaraj into the teachings of Tsuda to effectively depict location attributes in a map environment.

Consider claim 5, Tsuda, as modified by Arokiaraj, discloses the claimed invention wherein the control unit displays, on the map image, a distribution of shooting directions of a plurality of images with the same shooting position.  (paragraph 216)

Consider claim 7, Tsuda, as modified by Arokiaraj, discloses the claimed invention wherein the control unit displays a list of displayed images on the map image.  (figures 6-8)

claim 8, Tsuda, as modified by Arokiaraj, discloses the claimed invention wherein the control unit changes a display appearance of the image between a case where there is one image with the same shooting position and a case where there are a plurality of images with the same shooting position.  (figures 6-8)

Consider claim 10, Tsuda, as modified by Arokiaraj, discloses the claimed invention wherein when a plurality of images are to be displayed, the control unit displays the plurality of images on the map image in such a manner that the plurality of images are sorted in accordance with shooting directions. (paragraph 19)

Consider claim 11, Tsuda, as modified by Arokiaraj, discloses the claimed invention wherein the control unit groups images that have been sorted in accordance with shooting directions by each of predetermined shooting directions and displays the grouped images. (paragraph 19)

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuda in view of Arokiaraj and in further view of Kim (US 2016/0148417 A1).

Consider claim 2, Tsuda, as modified by Arokiaraj, discloses the claimed invention except for wherein the control unit performs control to display an image associated with direction information that indicates a direction included within a predetermined angle range centered at the direction based on the first operation position and the second operation position of the predetermined operation.
(paragraph 138)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Kim into the teachings of Tsuda and Arokiaraj to effectively provide a 3D map.

Consider claim 3, Tsuda, as modified by Arokiaraj and Kim, discloses the claimed invention wherein the control unit performs control to display an image with a shooting angle of view that is included within the predetermined angle range.  (Kim: paragraph 138)

Consider claim 4, Tsuda, as modified by Arokiaraj and Kim, discloses the claimed invention wherein the control unit changes the predetermined angle range and displays the predetermined angle range on the map image in accordance with a distance based on the first operation position and the second operation position of the predetermined operation. (Kim: paragraph 138)

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuda in view of Arokiaraj and in further view of Ueda (US 2019/0128692 A1).

claim 6, Tsuda, as modified by Arokiaraj, discloses the claimed invention wherein the control unit excludes an image with an angle of elevation or depression that exceeds a predetermined angle of elevation or depression from display targets.
In related art, Ueda discloses the control unit excludes an image with an angle of elevation or depression that exceeds a predetermined angle of elevation or depression from display targets.  (figures 3A-3D)
Therefore, it would have been obvious to one of ordinary skill in the art before the effectively date to incorporate the teachings of Ueda into the teachings of Tsuda and Arokiaraj to effectively display a map in a plurality of display modes.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuda in view of Arokiaraj and in further view of Kim (US 2009/0024314 A1).

Consider claim 9, Tsuda, as modified by Arokiaraj, discloses the claimed invention except for wherein the control unit scrolls the map image in response to an operation that is performed through the operation unit with respect to a position that is not a region corresponding to the image on the map image.
In related art, Kim discloses the control unit scrolls the map image in response to an operation that is performed through the operation unit with respect to a position that is not a region corresponding to the image on the map image.  (paragraph 10)
Therefore, it would have been obvious to one of ordinary skill in the art before the effectively filing date to incorporate the teachings of Kim into the teachings of Tsuda and Arokiaraj to effectively enable the user to easily and rapidly access a map.

Claims 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuda in view of Arokiaraj and in further view of Jiang (US 2020/0012857 A1).

Consider claim 12, Tsuda, as modified by Arokiaraj, discloses the claimed invention except for wherein the control unit performs image extraction in accordance with a distance based on the first operation position and the second operation position of the predetermined operation and a shooting distance to an object at the time of shooting of the image.
In related art, Jiang discloses the control unit performs image extraction in accordance with a distance based on the first operation position and the second operation position of the predetermined operation and a shooting distance to an object at the time of shooting of the image.  (paragraphs 20-21 and 55-56)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Jiang into the teachings of Tsuda and Arokiaraj to effectively display the image for AR.

Consider claim 13, Tsuda, as modified by Arokiaraj and Jiang, discloses the claimed invention wherein when a plurality of images are to be displayed, the control unit displays the plurality of images on the map image in such a manner that the plurality of images are sorted in accordance with the shooting distance.  (paragraphs 20-21, 55-56)

Consider claim 14, Tsuda, as modified by Arokiaraj and Jiang, discloses the claimed invention wherein the control unit groups the images that have been sorted in accordance with  (paragraphs 20-21, 55-56)

Consider claim 15, Tsuda, as modified by Arokiaraj and Jiang, discloses the claimed invention wherein the control unit displays a representative image for each group. (paragraphs 20-21, 55-56)

Consider claim 16, Tsuda, as modified by Arokiaraj and Jiang, discloses the claimed invention wherein the control unit changes a display appearance of an image between a case where there is one image that belongs to the group and a case where there are a plurality of images that belong to the group. (paragraphs 20-21, 55-56)


Relevant Prior Art Directed to State of Art
Yeap (US 2019/0312985 A1) is relevant prior art not applied in the rejection(s) above.  Yeap discloses systems and methods for processing digital image data representing multiple views of an object of interest.

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 

Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665